March 19, 1925. The opinion of the Court was delivered by
Action for damages on account of the death of A.E. Aldridge by alleged wrongful act of the defendants, brought *Page 225 
by the administrator for the benefit of his intestate's widow, Hester C. Aldridge, as sole beneficiary. From judgment on verdict for the defendants, plaintiff appeals.
"The answer of respondent Watts Mill admits the death of Aldridge and denies the other allegations of the complaint, and alleges contributory negligence and contributory willfulness and wantonness on the part of A.E. Aldridge, and assumption of risk. The respondent Huntington 
Guerry admits the death of A.E. Aldridge, and alleges contributory negligence and contributory willfulness and wantonness, assumption of risk, and sets up a release from Hester C. Aldridge, the widow of A.E. Aldridge, deceased."
Appellant's fifth exception imputes error to the trial Court in permitting the defendant Huntington  Guerry (a corporation) to elicit, on cross-examination, over objection, testimony from the plaintiff's witness, Hester C. Aldridge, to the effect that she had received the sum of $1,400 from a life insurance policy on the life of her husband, A.E. Aldridge, which had been carried by the said Huntington  Guerry. When this testimony was first sought to be elicited from the defendant's witness, Huntington, it was excluded after the following colloquy:
"Mr. Haynsworth: My question was whether or not Mr. Huntington carried insurance for the benefit of his employees, life insurance at his own expense or the expense of the company, without cost to Aldridge, and the proceeds of the insurance, $1,400, were paid to Mrs. Aldridge.
"Mr. Haynsworth: That is competent because it bears upon the question of damages she has sustained. The reply to this release here is fraud. I think I can show Huntington's attitude towards this matter, whether he has acted in a blood-seeking manner or in a generous manner.
"Mr. Nicholls: Anything that the insurance company may have paid to this lady was a separate and distinct transaction, they had to pay it, it doesn't make any difference how this man was killed. This was paid by the insurance company. *Page 226 
Suppose her father had died and left her $1,400, would that have anything to do with this case? Suppose he left his own insurance.
"Court: I will have to sustain the objection, Mr. Haynsworth."
Subsequently, substantially the same testimony was admitted on the cross-examination of Hester C. Aldridge, after the following colloquy and ruling:
"Mr. Haynsworth: I want to submit the question that I asked when the jury was sent out, the question I asked the other witness.
"The Court: What is your theory of the competency of that testimony?
"Mr. Haynsworth: It bears upon her attitude towards him, the relations of her and Huntington, when Huntington was up there, as she said, `trying to defend himself.' I want to show she didn't intend to sue.
"The Court: I will let you ask the question for that purpose.
"Mr. Nicholls: We object to this testimony.
"Q. After your husband's death Huntington came to you and told you that they had carried life insurance for your husband, Huntington  Guerry had paid the premiums, and that it had not cost your husband a penny, and that you were going to get $1,400? A. He didn't tell me anything about it.
"Q. He didn't tell you about the life insurance? A. Of course, I knew it.
"Q. You didn't have any dealings with Huntington about it? A. Yes, sir.
"Q. You did get $1,400? A. Yes, sir.
"Q. And the premiums had not cost your husband a penny? A. I don't know about that."
Respondent makes the point that the ground of objection to this testimony was not stated, and invokes the rule that, when the ground of objection specified *Page 227 
and relied on here was not stated at the trial, alleged error in the admission of evidence will not be considered by this Court. Bryce v. Cayce, 62 S.C. 546, 562; 40 S.E., 948.Rhodes v. Granby Cotton Mills, 87 S.C. 18, 28; 68 S.E., 824. Thornhill v. Director General, 121 S.C. 49;113 S.E., 370; 24 A.L.R., 617. That point upon the record here made, cannot be sustained. In propounding the question as to the insurance matter upon the cross-examination of Mrs. Aldridge, defendant's counsel stated that it was "the question * * * asked the other witness." In renewing the objection generally to the admission of this testimony, we think it is fair to assume that the ground of objection was the same as that which had been previously stated by plaintiff's counsel — a ground of which both the Court and defendants had been fully apprised. Since the reason for the rule requiring that the grounds of objection be stated lies largely in the consideration that error may not fairly be imputed to a trial Judge for a ruling upon or involving a point not raised before him, if in the course of a trial the ground of objection to a certain line of testimony has once been sufficiently presented to the presiding Judge, it would seem clear that a mere failure to repeat the grounds of the objection when it is subsequently renewed should not be held to justify the application of the rule. We are therefore of the opinion that the appellant is entitled to have the question raised as to the inadmissibility of this testimony upon the ground first stated, considered by this Court.
That ground of objection was, in substance, that the testimony sought to be adduced was irrelevant in that it related to "a separate and distinct transaction" which had nothing "to do with this case." In so far as the trial of the cause involved the determination of the general issued joined as to whether the defendant were liable in damages for the alleged wrongful death of plaintiff's intestate, there can be no doubt that the testimony objected to was legally irrelevant and of a character reasonably *Page 228 
calculated to prejudice the interests of the objecting party. Upon that issue the harmful tendency of this testimony, from the viewpoint of the plaintiff's interests, is sufficiently analogous to that of evidence establishing that the defendant carried indemnity insurance (Horsford v.Glass Co., 92 S.C. 258; 75 S.E., 533. Burgess v. Germany-Roy-BrownCo., 120 S.C. 285; 113 S.E., 118.Duke v. Parker [S.C.] 118 S.E., 802) to require its exclusion. The Circuit Judge, in effect, so held. When the testimony was first offered, the issue as to the validity of the release had not been raised by the evidence then before the Court. In that status of the case the testimony was properly excluded. But when the defendant Huntington  Guerry had proved the execution of the release and introduced the instrument in evidence and the plaintiff had introduced evidence tending to impeach its validity, an issue was raised between the plaintiff and the defendant Huntington  Guerry which, in a sense that is sufficiently apparent, took priority over the issue as to whether that defendant was responsible in damages for the wrongful death of the plaintiff's intestate. If the release was valid, regardless of liability under the general issue, the plaintiff was not entitled to recover against Huntington  Guerry. The trial Court so ruled and charged, and that ruling no exception has been taken. In that state of the evidentiary facts, the vital and paramount issue — certainly, as between the plaintiff and Huntington  Guerry — was as to the validity of the release. The plaintiff undertook to attack the validity of the release on the ground of fraud, by adducing the testimony of Mrs. Aldridge, the widow and beneficiary of the action on trial, to the effect that she had signed the release in reliance upon the representation of Mr. Huntington that her execution of the paper "could not and would not interfere with this action of the estate." The paper writing signed by Mrs. Aldridge is as follows: *Page 229 
"I, Hester C. Aldridge, of Forest City, N.C., do hereby acknowledge payment to me by Huntington  Guerry of the sum of five hundred ($500.00) dollars, and in consideration of said payment, I do hereby covenant not to sue Huntington Guerry nor to permit said Huntington  Guerry to be sued for my benefit or on my behalf on account of any claims or causes of action growing out of the injury and death of Adolphus E. Aldridge, on or about March 24th, 1922, and I do hereby covenant to save harmless and protect the said Huntington  Guerry from any loss or liability on account of any claim or causes of action on account of or growing out of the injuries to and death of said Adolphus E. Aldridge.
"I do hereby represent that I am the widow of said Adolphus E. Aldridge, and that said Adolphus E. Aldridge left no child or children, and that I am the only person for whose benefit action could be maintained under section 3955 and 3956, of the Code of Laws of South Carolina of 1912."
There is no evidence tending to establish that Mrs. Aldridge was illiterate, mentally deficient, or otherwise incompetent to understand the meaning of that paper. The issue of fraud turned upon the one narrow question of whether she had in fact been induced to sign the release by the verbal representation of Huntington that it would not interfere with the action by the administrator for her benefit. The Circuit Judge admitted the testimony as to the life insurance which had been carried by Huntington Guerry and the proceeds of which had been received by Mrs. Aldridge, upon the theory that those facts were within the contemplation of Mrs. Aldridge at the time of the execution of the release and had a legitimate tendency to show that her attitude toward Huntington  Guerry on that account was such as to make her entirely willing to execute the release freely and with full understanding of its meaning and effect and that, contrary to her subsequent claim of fraud, she had in fact voluntarily executed the release *Page 230 
with a correct understanding of its terms. We think the fact that she was receiving the substantial sum of $1,400 from insurance carried on the life of the husband by his employers, regardless of the motives of the employers in carrying the insurance, might very reasonably and probably have influenced Mrs. Aldridge in determining to accept their offer of the sum of $500 in full settlement of more or less doubtful claims or lawsuits for damages against these employers. If so, the legitimate bearing of these facts, as tending to show voluntary and intelligent action in executing the release and to negative the idea of action induced by fraudulent misrepresentation, is apparent. The issue of fraud was raised by the plaintiff. It is an issue upon which much latitude is properly allowed in the admission of evidence.Suber v. Parr Shoals Co., 113 S.C. 317, 321;102 S.E., 335. In determining that issue, we are therefore of the opinion that, for the purpose of soundly and justly appraising the testimony adduced by plaintiff to establish the charge of fraud, the testimony objected to was not improperly admitted.
The fifteenth exception is directed to the contention that the trial Judge committed error of law in charging the jury in response to an inquiry from them "that, if you find for the defendants in the case, the plaintiff would be entitled to retain the check (given by Huntington Guerry to Mrs. Aldridge in consideration of the release) and cash it at her option; if you find for the plaintiff in the case, that she would not be entitled to cash the check." It is argued that this charge related to a matter which "was none of the jury's business," and that the effect, taken in connection with the admission of the testimony as to the insurance transaction, was unfairly to prejudice plaintiff's case. In view of the evidence which plaintiff had adduced to the effect that the check received by Mrs. Aldridge had been tendered back to Huntington  Guerry and had never been cashed, we cannot say that the inquiry from a jury of laymen *Page 231 
as to the effect of a verdict, one way or the other, upon the property rights of the parties in the outstanding check, was not directed to a legitimate subject of inquiry. Certainly, if plaintiff were entitled to recover, whether the amount of damages should be increased or decreased by the amount of the check already received by the sole beneficiary of the action, was a pertinent and proper consideration. The exception therefore must be overruled.
Appellant's counsel, in their oral argument, very properly conceded that the two exceptions, considered and disposed of in the foregoing discussion, presented the substantial points raised by the appeal. We have carefully examined the remaining exceptions, however, and have found no prejudicial error.
A majority of the Court as constituted for the hearing of this cause being of the opinion the judgment should be affirmed (Hutchinson v. Turner, 88 S.C. 318;70 S.E., 410), all the exceptions are overruled, and the judgment of the Circuit Court is affirmed.
MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concurs.
MR. JUSTICE FRASER dissents.
MR. JUSTICE WATTS disqualified.
MR. CHIEF JUSTICE CARY and MR. JUSTICE T.P. COTHRAN did not participate.
MR. JUSTICE FRASER: I dissent. I do not see that the evidence as to the life insurance is relevant in any view. Money corporations are established to produce, ultimately, money. It is true a money corporation may establish a hospital for the care and restoration of those injured or worn out in their service, and, while benevolent officials rejoice in the resultant benefit to those in its employ, there must be a pecuniary benefit to warrant the expenditure of corporate funds. The resultant benefit may draw employees to its service or retain them after they come. It may save time and promote efficiency. It is too often claimed that that which is done and justified by financial reasons is done *Page 232 
for sweet charity's sake. Liberal dealings with employees is good policy. A business corporation has no right to do charity for charity's sake. The doing of personal favors does not even tend to disprove fraud. There is no more effectual means of fraud than the doing of favors. The fear of a charge of ingratitude is the most efficient means of driving sometimes good men and women into doing evil. It often happens that an old man or woman who has property is taken care of by some one, and at his or her death it is found that the deceased has made a will, leaving all or a great portion of his property to the one who has made the closing days of his life comfortable, and the will is attacked for fraud. The question is, What was the motive for the services admittedly rendered? If these acts were done from love and kindness of heart, then it is all right. If done for the purpose of securing an undue influence, then it is all wrong. If the proceeds of a policy of life insurance can be used to fix the amount of damage, then why may not all proceeds of life insurance be used to diminish the amount of damage, and why not the inheritance be used for the same purpose? I do not see that it is relevant in any view of the case. I think our cases have decided that policies of insurance are irrelevant, and wisely so.
I think it was prejudicial error to tell the jury that, if the verdict was for the defendant, the plaintiff would be entitled to retain and cash the check for the $500. I do not see how the disposition of the check could affect the question of fraud. It is easy to see how it would affect the verdict.
For these reasons, I dissent.